Case 1:19-cv-00006-ENV-RML Document 14 Filed 02/06/19 Page 1 of 3 PageID #: 221
                                                                                                  Squire Patton Boggs (US) LLP
                                                                                                  30 Rockefeller Plaza
                                                                                                  New York, New York 10112

                                                                                                  O   +1 212 872 9800
                                                                                                  F   +1 212 872 9815
                                                                                                  squirepattonboggs.com



                                                                                                  Mitchell R. Berger
                                                                                                  T +1 212 872 9800
                                                                                                  mitchell.berger@squirepb.com



 February 6, 2019

 BY ECF

 Honorable Robert M. Levy, U.S.M.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                                 Singer, et al. v. Bank of Palestine
      U.S. District Court, Eastern District of New York, Case No. 19-cv-00006 (ENV)(RML)
                     Letter Motion to Extend Time to Respond to Complaint

 Dear Judge Levy:

        This law firm represents defendant Bank of Palestine (“BOP”) in the above-referenced action.
 Pursuant to Fed. R. Civ. P. 6(b) and Local Civil Rule 7.1, BOP respectfully submits this letter motion
 for a 120-day extension of time, to and including June 6, 2019, to move to dismiss, answer, or
 otherwise respond to the Complaint. Plaintiffs’ last offer was to extend BOP’s time to respond to the
 Complaint for 45 days. This is BOP’s first request for an extension of time to respond to the
 Complaint.

          The parties have been unable to reach an agreement on an extension despite: (1) BOP’s offer
 to waive objections to Plaintiffs’ defective service of the Summons and Complaint on BOP by FedEx
 sent to its headquarters in Ramallah, within Palestinian territory over which Israel asserts jurisdiction
 for service-of-process purposes; (2) Plaintiffs’ agreement to the same or longer extensions of time in
 other Anti-Terrorism Act cases they filed in this District and elsewhere at the same time this case was
 filed; and, (3) BOP’s request for a reasonable amount of time to investigate the financial transactions
 alleged in the complaint, which are dated from 2001, and will require on-site work at BOP’s locations
 in the Palestinian territories.

 a.         Procedural Background

          This action concerns Anti-Terrorism Act (“ATA”) claims under 18 U.S.C. § 2333(d) for
 injuries allegedly sustained by Plaintiffs from attacks that occurred in Israel and Palestinian territory
 between December 2001 and August 2003. The Complaint was filed on January 1, 2019. On January
 10, 2019, a copy of the Summons and Complaint was mailed by FedEx to BOP under FRCP
 47 Offices in 20 Countries

 Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
 legal entities.

 Please visit squirepattonboggs.com for more information.
Case 1:19-cv-00006-ENV-RML Document 14 Filed 02/06/19 Page 2 of 3 PageID #: 222
 Squire Patton Boggs (US) LLP                                             Hon. Robert M. Levy
                                                                          February 6, 2019
 Page 2 of 3

 4(f)(2)(C)(ii). (Dkt. 10). Based on the January 17, 2019 delivery of that package, the docket currently
 reflects a response date of February 7, 2019. (Dkt. 11).

 b.      BOP Has Not Been Served and its Time to Respond to the Complaint Has Not Begun

         Under the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents
 (“Hague Convention”), to which Israel and the United States are parties, Israel asserts authority over
 service of process in foreign litigation on entities within territory under the jurisdiction of the
 Palestinian Authority.      See Israel – Central Authority & practical information, HCCH,
 https://www.hcch.net/en/states/authorities/details3/?aid=260 (last visited Februray 6, 2019).
 Under Israel’s accession to the Hague Convention, Israel requires that “[D]ocuments intended for
 residents of the Palestinian Authority should be forwarded through the Director of Courts. This
 authority forwards the documents to the Palestinian Authority.” Plaintiffs did not comply with these
 service requirements. Proper service through these required channels will take significantly longer
 than the requested extension.

          Plaintiffs’ attempt to serve BOP within Palestinian territory by FedEx cannot satisfy Fed. R.
 Civ. P. 4(f)(2)(C)(ii), and cannot circumvent these requirements because the Rule requires that “the
 recipient country does not object to service via mail.” Dev. Specialists, Inc. v. Li (In re Coudert Bros.), 2017
 U.S. Dist. LEXIS 71435, at *36 (S.D.N.Y. May 10, 2017). Israel’s special requirements for service on
 entities in territory of the Palestinian Authority thus precluded direct FedEx service on BOP. See
 Water Splash, Inc. v. Menon, 137 S. Ct. 1504, 1513 (2017) (stating that while Hague Convention Article
 10(a) does not prohibit service by mail, “[t]o be clear, this does not mean that the Convention
 affirmatively authorizes service by mail.”)(emphasis in original); Doe v. State of Israel, 400 F. Supp.2d 86,
 103 (D.D.C. 2005) (“In any event, Article 10(a) does not create an affirmative right to utilize this postal
 method of personal service; it simply does not prohibit it. A court must still look to the internal law
 of the receiving nation, under which the type of service contemplated by Article 10(a) -- if any -- must
 be permitted. Plaintiffs have never so much as suggested that this type of service is recognized under
 internal Israeli law.”); Friedman v. Israel Labour Party, No. 96-cv-4702, 1997 U.S. Dist. LEXIS 9204, at
 *8-9 (E.D. Pa. June 30, 1997) (“[P]laintiff has not shown that certified mail/return receipt requested
 is even a method of transmission permitted under internal Israeli law.”).

          Nonetheless, BOP has offered to accept Plaintiffs’ defective FedEx service and waive
 objections to service of process, while reserving all other defenses including an objection to personal
 jurisdiction, in exchange for an extension of time to respond to the Complaint. Despite numerous
 discussions over the past two weeks, the parties have been unable to reach agreement.

 c.      Good Cause for an Extension Exists to Allow Sufficient Time for BOP to Confer with
         Counsel and to Review the Factual Allegations Asserted in the Complaint

          In addition to the complex nature of the allegations, concerning an extensive body of ATA
 jurisprudence that presents numerous grounds for dismissal to explore, BOP faces several practical
 difficulties because Plaintiffs’ claims concern banking services allegedly provided by BOP in
 Palestinian territory from 2001. Accordingly, BOP will need additional time to search for and review
 banking records concerning transactions that are many years old. Further, many such records are
 likely to be in Arabic or other foreign languages, and may need to be translated. Additionally, travel
 to BOP to allow counsel to conduct appropriate witness interviews and conduct an on-site review of
 documents, will be further complicated by the fact that entry into, and exit from, Palestinian territory
Case 1:19-cv-00006-ENV-RML Document 14 Filed 02/06/19 Page 3 of 3 PageID #: 223
 Squire Patton Boggs (US) LLP                                                     Hon. Robert M. Levy
                                                                                  February 6, 2019
 Page 3 of 3

 is controlled by Israel.1 BOP respectfully submits that the requested extension is reasonable and
 appropriate under these circumstances.

 d.       Defendants in Other Related Cases Have Received Between 120 and 180 Day
          Extensions to Respond

         Finally, BOP’s requested 120-day extension is exactly at the lower range of extensions agreed
 to in other ATA cases filed by the same Plaintiffs’ counsel, and many of the same Plaintiffs, at the
 same time as this action. See Averbach, et al. v. Cairo Amman Bank, 2019-cv-00004 (S.D.N.Y. filed Jan.
 1, 2019) (Dkt. 19) (stipulated 180-day extension so-ordered), Honickman, et al. v. Blom Bank, 2019-cv-
 00008 (E.D.N.Y. filed Jan. 1, 2019) (Dkt. 15) (stipulated 120-day extension filed). BOP occupies a
 similar position as those other defendant banks, and faces similar complex legal issues, but with even
 more practical obstacles because of its location in Palestinian territory.

         Despite that context, Plaintiffs’ counsel has refused to agree to a similar extension here,
 stressing that they would like to “stagger” responses in their separate cases. But of course that desire
 has nothing to do with the time BOP needs to adequately prepare its response. Moreover, as stated,
 BOP has agreed to waive service of process defenses in commencement of this case, in exchange for
 simply receiving an extension in line with the similarly situated defendant banks in Averbach and
 Honickman.

          Accordingly, BOP respectfully requests that the Court reset the time to respond to the
 complaint to June 6, 2019. If that extension is granted, then BOP further commits to file a pre-motion
 conference letter for its envisioned motion to dismiss the Complaint, pursuant to Section III.A. of
 Judge Vitaliano’s Rules, not later than May 6, 2019. Notably, the pre-motion conference letter date
 would roughly approximate the date for a response to the Complaint pursuant to Fed. R. Civ. P. 4(d)(3)
 if Plaintiffs had sought a waiver of service from BOP pursuant to Fed. R. Civ. P. 4(d)(3).


                                                               Respectfully submitted,

                                                               Squire Patton Boggs (US) LLP




                                                               Mitchell R. Berger




 1Counsel will be undertaking the same process in its defense of Palestine Investment Bank in the matter of Spetner, et al. v.
 Palestine Investment Bank, Case No. 19-cv-00005-ENV-RLM (E.D.N.Y. filed Jan. 1, 2019).
